Title: From Abigail Smith Adams to William Stephens Smith, 9 April 1814
From: Adams, Abigail Smith
To: Smith, William Stephens



Dear Sir
Quincy 9th April 1814

Your letter of 2 April I duly received I Should have replied to it by the last mail, but I was not in a humour at that time. I therefore declined it, hoping that the next post would be more Satisfactory to me, and account for a delay which did not correspond with former professions. it has accordingly brought Such explanations as an fully Satisfactory to all concernd—oweing to the delay of your Letter the Gentleman could not with propriety have confirmed his correspondence unauthorised, and the delay occasioned him much anxiety as expresst to your Son
The restritive System being now repealed—the parties may proceed with all that caution and delicacy So important a Subject demands and I hope upon further acquaintance I may feel myself justified in resigning to the profession of an other, one of the dearest objects of my affections.
The overture is not known out of our own family—there I think it ought to remain untill the Gentleman again visits us—
I thank you for your frequent communications of paper and Bills—I usually read them all—altho Some of the Subjects of the Spechees are So worn out and exhausted by Repition, that  I am Sickned at the Sight of Berlin & Milan, French influence, and orders in Counsel—when I See a Speech headed the Loan Bill and begin to read it, I am obliged to recur to the Heading to be Satisfied it was meant for that purpose—your Spech upon the Army Bill, was to the point. I could  it, even the immortal part of it in which Such honorable mention is made of Genll Dearbourn—Jude Thatcher was asked one day—if he had had mr Somebodys speech—how long was it? Why too or three pages—o no he replied—if it was more that three lines I never read it—I can bear with three pages, if very interesting with Six, but when Spun out out to 9. collums of a news paper, or comprised in a pamphlet long enough for a Sermon—my patience is quite exhausted, and this is calld freedom of debate. they Should rather call it, the Theater for young men to display their tallents upon the Members of our good State of Massachusets most of them adhere to Solomans advice—and hold their Tongues—
 the State ought to Blush at exhibiting in the National Legislature Such Specimins of their Greatness wealth & power—I rejoice that two Sources of contention are put to rest, the Yazoo claims and the Embargo—It will Soften the asperity of party Spirit, and tranquilize  calm the irritability which has been So Strongly exhited in New England—altho they will never fail to have an Apple of discord unless the Government of the Union is in their Hands, it may be Said of power that the poet Says of praise
“the Love of power how ever disguised by art
Glows more or less, and hems in every Heart
The learned to gain It toils on toils endure
the modest Shun it, but to make it sure”
The president Says I must apologize to you for his not writing. Since his Sickness his Eyes have been So weakened that he has not been able to reply to half the Letters he has received—
It is time for me to close or I shall be chargable with the Same garulity with which I have accussed others—to avoid which I hasten to Subscribe / Yours affectionatly 
A Adams—